department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-8420-98 uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel from deborah a butler assistant chief_counsel cc dom fs fi p subject interest on dividend accumulations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer percentage a issues whether taxpayer is correctly accounting for interest credited on policyholder dividends left on deposit with taxpayer conclusions the first two arguments presented by exam carry substantial litigating hazards and should not be pursued we agree with exam however that the definition of policyholder dividends set forth in sec_808 includes the interest on deposited policyholder dividends at issue in this case accordingly taxpayer should account for such interest payments as required by sec_808 facts taxpayer issues participating life_insurance policies that provide for the payment of policyholder dividends the dividends are declared at the end of each calendar_year payable in the following year on the condition that the policy remain in force on its anniversary the policyholder is offered a number of elections as to the application of the dividends once payable one of the elections is to leave the dividends on deposit with taxpayer the accumulated dividends will earn interest at a rate to be declared by taxpayer each year but is guaranteed to be no less than percentage a per year interest is payable only for amounts left on deposit for full policy years taxpayer routinely declares interest at a rate substantially in excess of the guaranteed rate but generally no greater than the state prevailing assumed interest rate under annual_statement accounting a liability must be established for interest accrued by the passage of time as of the balance_sheet date but not yet credited to the policyholders' accounts thus for a policy with a july 1st anniversary date six months of interest will be reported for statutory accounting purposes for tax purposes taxpayer claims a deduction under sec_808 for the dividends credited to the policyholder with respect to those dividends left on deposit taxpayer reports premium income pursuant to sec_808 and claims a reserve deduction under sec_807 taxpayer claims only the reserve deduction without the corresponding premium dividend treatment for the interest accrued on such policies the service has determined that the deduction for interest_paid on dividend accumulations is subject_to the accrual_method of accounting and that the deduction does not satisfy the all-events test for such deduction prior to the end of each policy year taxpayer contends that it is entitled to use the method_of_accounting for such interest which it uses in accounting for such interest on its annual_statement law and analysis sec_807 allows a deduction for increases in reserves and sec_807 requires that decreases in reserves are included in income sec_807 identifies those reserves which are taken into account under sec_807 sec_807 identifies as an included reserve dividend accumulations and other_amounts held at interest in connection with insurance and annuity_contracts taxpayer maintains that because dividend accumulations is a specifically defined reserve under sec_807 the accrual accounting_method does not apply to interest credited to such reserves at the outset it should be noted that if it is determined that the accrual accounting_method is applicable to such interest payments the effect would be to delay accrual until the year the interest is credited to the policyholder's account see revrul_79_218 1979_2_cb_260 see also revrul_67_352 1967_2_cb_176 people's bank and trust co v commissioner 50_tc_750 exam has raised three possible arguments for the position that the deduction for interest credited on dividend accumulations is subject_to the accrual accounting_method that the accrual_method is required for sec_807 reserves that sec_807 reserves do not include interest until credited to the policyholder's account and that part of the interest itself qualifies as a policyholder_dividend and therefore is subject_to the accrual_method under sec_808 you have determined that the first and second arguments are not defensible but that the third argument is defensible we shall address separately each of these arguments argument one -- the accrual_method is required for sec_807 reserves the first argument is that the accrual_method is required for sec_807 reserves sec_811 provides in general that life_insurance_companies must report their income and deductions using the accrual_method of accounting and that naic accounting must be followed unless the rules of accrual accounting dictate a contrary result as described above naic accounting rules allow recognition of an increase in reserves for interest accrued until year end exam interprets sec_811 to dictate that although naic rules apply to insurance-type reserves such as life_insurance_reserves this is not an insurance-type reserve and therefore accrual accounting rules should govern the reserve at issue is not an insurance type reserve in the sense that it does not involve life health or accident contingencies but only debt-type obligations in 92_tc_254 the court determined the proper method_of_accounting for certain retroactive rate credits under former sec_818 the predecessor to sec_811 the court ruled that in applying sec_818 insurance-type reserves were subject_to naic accounting rules but that other items were to be accounted for using tax accrual rules naic accounting rules allow a deduction for an increase in reserve prior to the satisfaction of the all-events test under accrual accounting the court reasoned that under insurance accounting rules reserve items correspond to premium income received if premiums were to be taxed as received but deductions allowed only as they later became fixed the result would be to tax very large sums of money as income when in fact those amounts will never really become income because they will have to be paid out to policyholders and other claimants therefore the court did not consider insurance accounting to be inconsistent with accrual accounting provisions the court defined insurance-type reserves to be those included in former sec_810 former sec_810 is similar to current sec_807 in that it identifies the same types of reserves for which increases and decreases are taken into account as deductions and additions to income respectively dividend accumulations and other_amounts held at interest were as now identified as a reserve item under this reasoning all reserves identified under sec_807 qualify for naic accounting rules the north central analysis is of continued relevance sec_807 defines those items which will be deductible or includible in income as increases or decreases in reserves the term reserve is commonly used to distinguish an estimated amount set_aside for a future liability from a current_liability unless a reserve_account is specifically authorized by the code no deduction will be allowed for amounts set_aside to cover a liability not yet incurred world airways inc and 62_tc_786 although some of the items included in sec_807 do not involve insurance type contingencies they are included in sec_807 because congress intended them to be treated as insurance reserves otherwise there would be no need for a special provision for such items because they would be deductible under general rules applicable to trade_or_business_expenses this interpretation is supported by the legislative_history to sec_807 which generally reflects that naic reserve methods apply in absence of specific provisions in sec_807 to the contrary s rept vol on the basis of the foregoing we conclude that this argument carries significant hazards in this case and we recommend that you not pursue it argument two -- sec_807 reserves do not include interest until credited to the policyholder's account the second argument is that the reserve described in sec_807 for dividends and other_amounts held at interest only includes interest after it is credited to the policyholder’s account which does not occur until after the policy anniversary date a literal reading of the phrase dividends and other_amounts held at interest would restrict the reserve to the account balance upon which interest is computed under this interpretation interest cannot be deducted as an increase to reserve until the policy anniversary date when the interest is actually included in the policyholder’s account balance although a literal reading of the provision appears to support exam’s position we conclude that such a literal reading is not appropriate in this instance in the present case all increases in the account balance including increases due to the additional dividends are not credited until the policy anniversary date nevertheless this fact per se does not preclude such amounts from being taken into account under the reserve_method set forth in sec_807 moreover even assuming a distinction could be drawn between interest and other increases in the account balance this argument would result in more than one accounting_method being applicable for the same reserve finally the legislative_history of sec_807 specifically provides that unlike the treatment under the act the deduction for increases in sec_807 reserves would take into account both premiums and assumed interest credited to the reserves s rept vol thus we conclude that congress did not intend that the reserve be limited to changes actually credited to the policyholder's account balance we also note that exam in suggesting a literal interpretation of sec_807 implicitly argues that interest cannot be included in the reserve until the all-events test has been satisfied we have rejected this argument supra on the basis of the foregoing we conclude that this argument carries significant hazards in this case and we recommend that you not pursue it argument three - part of the interest itself qualifies itself as a policyholder_dividend and therefore is subject_to the accrual_method under sec_808 the third argument is that interest on dividend accumulations in excess of guaranteed rates qualifies as policyholder dividends under sec_808 life_insurance_companies calculate the deduction for policyholder dividends in accordance with accrual accounting principles sec_808 national life_insurance co v commissioner f 3rd 2d cir therefore if excess_interest on dividends qualifies as a policyholder_dividend under sec_808 it should be accounted for under accrual accounting principles the fact that dividends if left on deposit would also qualify as increases to sec_807 reserves should not lead to a different result sec_808 specifically directs that the accrual accounting_method be used in accounting for policyholder dividends sec_808 applies to policyholder dividends whether or not they are left on deposit and in fact as more fully discussed below applies to specific amounts left on deposit therefore we conclude that sec_807 can not we note that other code sections may impose additional restrictions e g sec_808 limiting timing of deduction for policyholder dividends be read to accelerate the timing for deductions otherwise qualifying as dividends under sec_808 sec_808 defines policyholder dividends as any dividend or similar distribution to policyholders in their capacity as such sec_808 provides that for purposes of subchapter_l the term policyholder_dividend includes-- any amount_paid or credited including as an increase in benefits where the amount is not fixed in the contract but depends on the experience of the company or the discretion of the management excess_interest premium adjustments and experience-rated refunds sec_808 defines excess_interest as any amount in the nature of interest_paid or credited to a policyholder in his capacity as such and in excess of interest determined at the prevailing state assumed rate for such contract the legislative_history states that for purposes of sec_808 amounts in the nature of interest include all amounts paid for_the_use_of money regardless of the designation adopted by the payor or payee and include interest payments with respect to amounts left on deposit see staff of joint_committee on taxation 98th cong 2d sess general explanation of the deficit_reduction_act_of_1984 comm print the bluebook the amounts in question are amounts in the nature of interest_paid to the policyholder in his capacity as such with respect to amounts left on deposit thus to the extent that the rate exceeds the prevailing state assumed rate the amounts would qualify as policyholder dividends under sec_808 it could be argued that interest on dividend accumulations does not qualify as policyholder dividends even if they satisfy the criteria of sec_808 because interest on indebtedness is not dividends_and_similar_distributions to policyholders in their capacity as such as defined in sec_808 in unum corporation v united_states f 3rd 1st cir the court held that amounts that may qualify under sec_808 are not policyholder dividends unless they also satisfy sec_808 this is consistent with the legislative_history of sec_808 which states that the section was intended to include any distribution to a policyholder that is the economic equivalent of a dividend h_r conf_rep no pincite sec_808 and sec_808 however specifically include within the definition of policyholder dividends interest on indebtedness therefore it must follow either that sec_808 is not restricted by sec_808 or that congress considered interest on indebtedness if otherwise satisfying sec_808 to be the economic equivalent of a dividend in unum supra the court held that a policyholder_dividend was not subject_to the limitations of sec_316 and therefore was payable from sources other than earnings_and_profits nevertheless it identified certain criteria that were the essential characteristics of a policyholder_dividend the payment must be based on the contractual relationship between the policyholder and the insurer it must be a unilateral distribution it must be a recurrent return paid to policyholders by a going corporation in the ordinary course of business finally and of most importance in the context of that case it must leave the owner's equity_interest in the company intact all of these criteria have been met in the instant case the payment is pursuant to the contract between the policyholder and the insurer the policyholder does not give up anything in exchange for the payment the payments are made recurrently in the ordinary course of the business of the insurer they do not impact on the policyholder's equity_interest in the company it could also be argued that congress intended that sec_808 be the sole basis upon which interest payments could qualify as dividends under sec_808 there is nothing in the statute however that indicates whether congress considered any of the sec_808 items to be mutually exclusive any of the payments described in sec_808 through b could also qualify under sec_808 if the payments were not fixed in the contract but based on company experience or management discretion sec_808 by its terms is susceptible to a broad reading and there is nothing in sec_808 that limits its applicability the legislative_history of sec_808 interpreted in the context of prior_law further supports the conclusion that congress did not intend to restrict the broad language of sec_808 former sec_811 imposed substantial limitations on the amount of the deduction for policyholder dividends therefore the determination of whether an item qualified as a dividend was quite significant under sec_811 policyholder dividends were defined as dividends_and_similar_distributions to policyholders in their capacity as such sec_811 however specifically excluded from the definition of policyholder dividends interest_paid as defined in former sec_805 interest_paid included amounts in the nature of interest whether or not guaranteed on insurance or annuity_contracts which did not involve at the time of accrual life health or accident contingencies sec_1 b it included interest_paid on dividends left on deposit with the company as well as excess_interest dividends generally defined as interest on other_amounts left on deposit with the company eg as a settlement option these amounts were included in determining the policyholder's share of investment_yield under sec_805 and were also taken into account as reserves under former sec_810 revrul_72_253 1972_1_cb_204 plr date since they were already excluded from income they were not deductible as a dividend in determining gain from operations the legislative_history underlying former sec_811 indicates that congress considered the criteria now found in sec_808 to be the benchmark for determining whether a payment was a policyholder_dividend it indicates that congress excluded interest_paid under sec_808 from this definition to make clear that excess_interest payments on contracts not involving insurance contingencies were not policyholder dividends even though they met this criteria h_rep_no 86th cong 1st sess 1959_2_cb_813 this language is also to be found in sec_1_811-2 the regulations implicitly acknowledged that but for sec_811 interest_paid could qualify as a policyholder_dividend as reflected in the following language in sec_1_811-2 in general any payment not fixed in the contract which is made with respect to a participating_contract that is a contract which during the taxable_year contains a right to participate in the divisible surplus of the company shall be treated as a dividend to policyholders however the term does not include interest_paid as defined in sec_805 and paragraph b of sec_1 or return_premiums as defined in sec_809 and paragraph a ii of sec_1_809-4 thus so- called excess-interest dividends and amounts returned by one life_insurance_company to another in respect of reinsurance ceded shall not be treated as dividends_to_policyholders even though such amounts are not fixed in the contract but depend upon the experience of the company or the discretion of the management although excess_interest on contracts involving life contingencies did not qualify as interest_paid there was controversy as to whether such interest qualified as policyholder dividends even through such interest was not fixed in the contract but depended on the experience of the company or the discretion of management this type of excess_interest was defined in plr date as follows the term ‘excess interest’ refers to that portion of the amounts credited to a policyholder’s account above the minimum amount or rate guaranteed in the contract to be credited often the minimum guaranteed amount or rate is the same as the amount or rate used for state reserve_valuation purposes the term ‘excess interest’ as used here should not be confused with the term ‘excess-interest dividends’ which is used in sec_1 b and a of the income_tax regulations in revrul_82_133 1982_2_cb_119 the service ruled that excess_interest on deferred_annuity contracts paid at the discretion of management was a policyholder_dividend this ruling had also been applied to universal life policies plr date in congress considered the treatment of excess_interest credited to deferred_annuity contracts congress was concerned that revrul_82_133 which would treat such amounts as policyholder dividends would place certain products at a competitive disadvantage it therefore amended sec_805 to provide that certain excess_interest payments on annuity_contracts qualified as interest_paid it noted that although competitive concerns were driving this decision the legal issue concerning excess_interest was unsettled it also provided grandfathering relief for excess_interest on contracts which did not qualify as annuities such as universal life policies congress however left open the issue of whether such amounts are properly treated as interest or policyholder dividends for years after date staff of joint_committee on taxation 97th cong 2d sess general explanation of the revenue provisions of the tax equity and fiscal responsibility act of comm print in addition to these disputes there was litigation with respect to return_premiums and experience-rated refunds as to whether such amounts were paid on terms which reflected the experience of the company or the discretion of management or otherwise qualified as policyholder dividends the legislative_history underlying sec_808 reflects that congress was well aware of this unsettled state of current law in describing present law congress cited the exclusion for interest_paid and the discretionary test set forth in the regulations it also referred to excess_interest which it as amounts in the nature of interest_paid or credited to policyholders at a rate in excess of the rate used under the contract for purposes of computing the company's reserve deduction it noted that taxpayers had taken the position excess_interest payments credited to insurance reserves were not policyholder dividends even though such amounts were discretionary in describing sec_808 the bluebook explained the act adopts a broad definition of the term policyholder dividends to include any distribution to a policyholder that is the economic equivalent of a dividend thus in addition to any amount_paid or credited to policyholders including an increase in benefits when the amount is not fixed in the contract but depends on the experience of the company or the discretion of management the term policyholder dividends specifically includes excess_interest premium adjustments and experience-rated refunds in this regard the act corrects a possible deficiency of prior_law which may have permitted companies to avoid the limitations on policyholder dividends through the use of excess_interest and experience-rated products rather than traditional dividend paying products staff of joint_committee on taxation 98th cong 2d sess general explanation of the deficit_reduction_act_of_1984 comm print as the foregoing indicates congress was well aware that absent specific restrictions such as the exclusion for interest_paid the discretionary test set forth in prior regulations now found in sec_808 was susceptible to a broad reading although there were ongoing disputes as to its scope not only did congress not attempt to restrict the definition of policyholder dividends to resolve this controversy it expanded the definition both by removing the limitation for interest_paid and by making clear that certain payments were covered whether or not they qualified under sec_808 therefore absent express congressional statement to the contrary we conclude that the restrictive definition of excess_interest in sec_808 was not intended to limit the more expansive definition set forth in sec_808 therefore we agree with exam’s position that interest on dividend accumulations in excess of guaranteed rates qualifies as policyholder dividends under sec_808 case development hazards and other considerations argument one as explained supra the tax_court in north central held that insurance-type reserves were subject_to naic accounting rules the court further defined insurance-type reserves to be those included in former sec_810 former sec_810 is similar to current sec_807 in that it identifies the same types of reserves for which increases and decreases are taken into account as deductions and additions to income respectively dividend accumulations and other_amounts held at interest were as now identified as a reserve item under this reasoning all reserves identified under sec_807 qualify for naic accounting rules furthermore although some of the items included in sec_807 do not involve insurance type contingencies they are included in sec_807 because congress intended them to be treated as insurance reserves otherwise there would be no need for a special provision for such items because they would be deductible under general rules applicable to trade_or_business_expenses for the following reasons it is unlikely that a court would accept exam’s first argument due to the substantial litigating hazards which this argument presents we recommend that you not pursue it argument two as explained supra a literal reading of the phrase dividend accumulations and other_amounts held at interest provided in sec_807 would restrict the reserve to the account balance upon which interest is computed the items included in sec_807 however are generally not subject_to accrual accounting rules even assuming a distinction could be drawn between interest and other increases in the account balance this argument would result in more than one accounting_method being applicable for the same reserve furthermore the legislative_history suggests that congress did not intend that the reserve be limited to changes actually credited to the policyholder's account balance argument three the legislative_history underlying sec_808 suggests that congress intended that the term policyholder_dividend be broadly construed please call if you have any further questions deborah a butler assistant chief_counsel by joel e helke chief cc dom fs fi p cc
